Case 1:18-cv-20582-KMW Document 88 Entered on FLSD Docket 03/20/2019 Page 1 of 7



                           UNITED STATES DISTRICT CO URT
                           SO UTHERN DISTRICT O F FLO RIDA
                              Case No.18-20582-W ILLIAM S

   SILTEK GROUP,INC .,

         Plaintiff,

  VS.

  TERRACO N CO NSULTANTS,INC.,

         Defendant.


                                           ORDER

         THIS M ATTER is before the Coud on a motion to dism iss filed by Defendant,

  TERRACON CONSULTANTS,INC (''Terracon'') (DE 26) to which Plainti#s,SILTEK
   GROUP,INC.,(''SiItek'')fileda response (DE 32).Terracondid notfile a reply in response
  to Siltek's opposition to the motion to dism iss. Forthe reasons setfodh below ,the m otion

   (DE 26)is DENIED.
         BACKG RO UND

         This action arisesoutofa projectto improve a five-storyassisted Iiving facilityfor
   seniorsIocated at6106 SunsetDrive,South Miami,FL 33143 (the d'Project'').(DE 25IN
   5-7). Sil
           tek was hired by Metro South SeniorApadments Limited Padnership ('tMetro'')
  to bethe generalcontractorforthe Project.(DE 25!16).Terraconwas hired byMetroto
   provide geotechnicalservices to the project. (DE 25 :17). Terracon issued a repod
   concluding thatthe Projectcould be ''dewatered''by utilizing wellpoints. (DE 25 :18).
   However,due to a Iack ofsalinity in the ground water,the Depadm entofEnvironm ental

   Resources Management(.'DERM''),refused to issue a perm itfordewatering wells. (DE
   25!J10).

                                              1
Case 1:18-cv-20582-KMW Document 88 Entered on FLSD Docket 03/20/2019 Page 2 of 7



         Asaresult,Siltekand Metrowere unabletodewaterthe Projectandwereforced
  to utilize a Iitrem ie plug foundation system 'to controlthe waterinfiltrating atthe site during

  construction. (DE 25 % 12). Consequently,Siltek and Metro incurred additional
  construction costs, design costs and suffered delay and lost profi
                                                                   t dam ages,am ong

  others. (DE 25 !114). On these facts,Siltek advances two causes of action: (1)
  negligence onbehal
                   fofMetrol,and (2)negligence asseded by Siltek.
         LEGAL STA NDARD

         Tosurvive a Rule 12(b)(6)motion todism iss,a plaintiffmustplead sufficientfacts
  tostate aclaim thatis''plausible on itsface.''Ashcroftv.Iqbal,556 U.S.662,678 (2009)
  (quoting BellAtlantic Corp.        Twombly, 550 U.S. 544,570 (2007)). The Coud's
  consideration is Iim itedto the allegations in the complaint.See GSA Inc.v.Long Cnty.,
  999 F.2d 1508,1510 (11th Cir.1993).AIIfactualallegationsare accepted astrue and aII
   reasonable inferences are drawn in the plaintiff's favor. See Speaker v.U.S.Dept of

  HeaIth & Hum an Sea s. Ctrs.for Disease Control& Prevention,623 F.3d 1371,1379

   (11th Cir.2010).
                  ,see also Roberts v.Fla.Power& LightCo.,146 F.3d 1305,1307 (11th
  Cir.1998).Althougha plainti
                            ffneed notprovide d'detailedfactualallegations,''a plainti
                                                                                     ff's
  com plaintm ustprovide S'm ore than Iabels and conclusions.'' Twom bly,550 U.S.at555

   (internalcitations and quotations omitted). ''(A)formulaic recitation ofthe elements ofa
   cause ofaction willnotdo.' Id. Rule 12(b)(6)does notallow dismissalofa complaint
   because the coud anticipates''actualproofofthosefacts isimprobable,''butthe 'Ilactual




   1 On January 29,2015,M etro assigned to Sil
                                             tek aIIright,title,and interestin and to aII
   causes ofaction that have accrued againstTerracon arising from services rendered by
   Terracon in connectionwith the Project. (DE 25!115).
Case 1:18-cv-20582-KMW Document 88 Entered on FLSD Docket 03/20/2019 Page 3 of 7



   allegations m ustbe enough to raise a rightto reliefabove the speculative Ievel.'' N affs

   v.Fla.Int'
            lUniv.,495 F.3d 1289 (11th Cir.2007)(quoting Twombly,550 U.S at545).
          Accordingly,a coud need notacceptIegalconclusion pleaded in the com plaintas

  true. See Iqbal,556 U.S.at678. 'W hile Iegalconclusions can provide the fram ework of

  a complaint,theymustbe suppoded byfactualallegations.''Id.at679.tdlolnlyacomplaint
  thatstates a plausible claim forreliefsurvives a motion to dism iss.''Id. W hen a plaintiff

   pleadsfactsthatare merely consistentwith a defendant's Iiability,the com plaintfalls shod

   ofthe Iine between possibility and plausibility ofenti
                                                        tlementto relief. Id. at678.

   111.   DISCUSSIO N

          Terracon argues thatSiltek has failed to state a claim because Siltek im properly

   pled the elem ents ofa negligence action. Terracon also argues thatSiltek's claims are

   barred by the econom ic Ioss ruIe.2

          A. Siltek Has Stated a Negligence C laim

          The Coud finds thatSiltek has stated a claim fornegligence.''To state a clainnfor

   negligence underFlorida Iaw ,a plaintiffm ustallege thatthe defendantowed the plainti
                                                                                       ff

   a duty of care,thatthe defendantbreached thatduty,and thatthe breach caused the

   plaintiffto sufferdamages.' Lewis v.City ofSt.Petersburg,260 F.3d 1260,1262 (11th
   Cir.2001). ''Professionalmalpractice is similarto an ordinary negligence claim except
   thatthe negligentpady m ustbe engaged in a 'profession'as defined underFlorida Iaw ,


   2Terracon also argues thatthe allegations in the com plaintexonerate Terracon,because
   Siltek's dam ages were caused by DERM 'S refusalto issue a perm itfordewatering wells
   and not by Terracon's allegedly flawed report. However, the com plaint alleges that
   DERM 'S refusalto issue the perm itwas based on the salinity levels ofthe water. The
   com plaintalso alleges thatTerracon failed to advise Siltek and M etro ofthis dewatering
   Iimitationforthe Project.Theallegationsinthe complaint,read inthe Iightmostfavorable
   to Plaintiff, suppod a reasonable inference that Siltek's dam ages were caused by
   Terracon.
Case 1:18-cv-20582-KMW Document 88 Entered on FLSD Docket 03/20/2019 Page 4 of 7



  and the applicable standard ofcare is thatdegree ofcare used by sim ilarprofessionals

  in the com m unity undersim ilarcircum stances.'' Carrington CapitalMgm t,LLC v.Carr,

  No.2:15-CV-14191H,2015W L 6865750,at*1 (S.D.Fla.Nov.9,2015).
         Terracon claim sthatSiltekfailsto state a claim forseveralreasons.First,Terracon

  argues that Siltek failed to properly plead a duty ofcare because itfailed to allege a

  l'padicularstandard of care used by sim ilar professionals in the com m unity.'' Instead,

  Terracon argues that Siltek alleged that Terracon had a duty to deliver a padicular

  product,which does not suppod Siltek's claim s. Second,Terracon argues that Siltek

  failed to allege facts to suppod the conclusion thatTerracon breached its duty ofcare and

  cause dam aged to Siltek.Finally,Terracon arguesthatSiltekfailed to plead its damages

  withthe specificity required by FederalRule ofCivilProcedure 9(g).
         The Coud disagrees with Terracon. Here,Siltek has alleged that:(1)Terracon
   prepared a repod concludingthatthe Projectcould be 'dewatered''by utilizingwellpoints'
                                                                                        ,
   (2)Terracon knew thatMetro and Siltek would rely on this report;(3)Siltek and Metro
  justifiably relied on Terracon's repod'
                                        ,(4)Terracon's repod wasflawed in thatitfailed to
  advise Siltekand Metro ofdewatering Iim i
                                          tationsforthe Project'
                                                               ,(5)Terracon'serrorsfall
   below the standard ofcare in South Florida'
                                             ,and (6)Silteksuffered damages as a result.
  This is sufficientto state a claim .

         Although Terracon claims thatSiltek failed to allege a standard ofcare,this is not

   so. Siltek alleged thatthe repod was flawed and thatits flaws fellbelow the standard of

   care,which underFlorida Iaw is the 'ldegree ofcare used by sim ilarprofessionals in the

   comm unity under sim ilar circum stances.'' Carrington Capital M gm t., LLC, 2015 W L

   6865750,at*1. Fudher,Siltek's allegations thatTerracon's reportconcluding thatthe


                                             4
Case 1:18-cv-20582-KMW Document 88 Entered on FLSD Docket 03/20/2019 Page 5 of 7



   Projectcould be dewateredwhen itactuallycouldnotbe dewatered,causedthem to incur
  in additionalcosts is sufficientto putTerracon on notice of Siltek's claims. Ofcourse,

  whetherTerracon's repod was flawed ornotis a factualissue thatcannotbe decided on

  a m otion to dism iss.

         Finall
              y,Siltek has sufficientl
                                     y pled specialdamages. l'Rule 9(g)ofFederalRules
  ofCivilProcedure states thatwheneveritem s ofspecialdam age are claim ed,they shall

  bespecificallystated.However,Rule 9(g)requiresno morethana specificstatementthat
  allows Defendants to prepare a responsive pleading and begin theirdefense.''Italiano v.

  Jones Chemicals,Inc.,908 F.Supp.904,907 (M.D.Fla.1995). Counts Iand 11ofthe
  am ended com plaint incorporate the generalallegations of paragraphs 1 through 15,

  which specify the following dam ages: additionalconstruction costs, additionaldesign

  costs,delay dam ages,costescalation,acceleration costs,Ioss ofthe contingency fund,

   Iost profits,additionalinterests on Ioans,and liquidated dam ages. These allegations

  satisfythe specialpleading requirementstated in Rule 9(g). See Id.
         Accordingly,Siltek has stated a claim fornegligence.

         B. Siltek's Claim s Are NotBarred by the Econom ic Loss Doctrine

         Terracon states thatSiltek's claim s are barred by the econom ic Ioss rule w hich has

   been defined as follows:

         The economic Ioss rule is a judiciall
                                             y created doctrine thatsets fodh the
         circum stances underwhich a tortaction is prohibited i
                                                              fthe only dam ages
         suffered are econom ic Iosses.
         The prohibition againsttortactionsto recoversolely econom ic dam agesfor
         those in contractualprivity is designed to preventpadies to a contractfrom
         circum venting the allocation ofIosses setforth in the contractby bringing
         an action foreconomic losses in tod.Icitationomitted).Underlying this rule
         is thatassum ption thatthe padiesto a contracthave allocated the econom ic
         risk of nonperform ance through the bargaining process. A pady to a

                                               5
Case 1:18-cv-20582-KMW Document 88 Entered on FLSD Docket 03/20/2019 Page 6 of 7



         contractwho attem pts to circumventthe contractualagreem entby m aking
         a claim for econom ic Ioss in tortis,in effect,seeking to obtain a better
         bargain than originally m ade.

   lndem.Ins.Co.ofN.Am.v.Am.Aviation,lnc.,891So.2d 532,536 (Fla.2004).
         Terracon argues that because no bodily injury or propedy damage has been
  alleged,Siltek's claims are barred. However,Terracon's argum ent fails because the

  Florida Suprem e Coud has held thatthe econom ic Ioss doctrine only in applies in the

  products Iiability context. See Tiara Condo.Ass'
                                                 n;Inc.v.M arsh & M cLennan Companies,

  Inc.,110 So.3d 399,407 (FIa.2013). Indeed,the Florida Supreme Coud firstheld that
  the econom ic Ioss doctrine does notappl
                                         y to disputes involving professionalservices and

  specificallyengineers. See Moransais v.Heathman,744 So.2d 973 (FIa.1999).There,
  the Coud held thatthe econom ic Ioss rule did notbara hom ebuyer's claim s againstan

  engineering com pany because the rule was 'sprimarily intended to Iim it actions in the

  product Iiability contextand its application should generally be Iim ited to those contexts

  or situations where policy considerations are substantially identicalto those underlying

  the productIiability-type analysis.''Id.at979,983.(citation omitted).
         The decision in M oransais, however, was an exception to a rule that had

  foreclosed tortclaim s in aIISscircum stances when the padies are in contractualprivi
                                                                                      ty and

  one pady seeks to recover in tod form atters arising from the contract.'' Tiara Condo.

  Ass'
     n,Inc.110 So.3d at402. Correcting an ''unprincipled expansion''ofthe rule,the

   Florida Suprem e Coud,in Tiara,receded from its holdings in priorcases and took the

   'finalstep (to) hold thatthe econom ic Ioss rule applies only in the products Iiability
   context.' Id.at407. Consequently,Siltek's claim s are notbarred by the econom ic loss

   doctrine.


                                              6
Case 1:18-cv-20582-KMW Document 88 Entered on FLSD Docket 03/20/2019 Page 7 of 7




  IV.   CONCLUSION

        Forthe reasons setfodh above,i
                                     tis ORDERED A ND ADJUDG ED thatTerracon's

  motionto dismiss(DE 26)is DENIED.
        DONE AND O RDERED in cham bers in M iam i,Florida,thi   WdayofM arch 2019
                                                                                .




                                             KATHLEE M .W ILLIAM S
                                             UNITED S ATES DISTRICT JUDG E
